 Js44-(Rev.12112)                                                  g.. a ·                                                CIVIL COVER SHEET                                                                                       /<-1,... C. V-t7/ ?J
 The !S ~4 civil cover sheet and the ·.                                              o           t      ed herein .n~ither replace nor supple1:11ent the fil_ing and service of p\eadin~s or other papers as required by law, except as
 prov1del )/ l~~al. rules of.c<.mrt. Tht                                                                y the Jud1c1al Conference of the Umted States m September 1974, 1s requued for the use of the Clerk of Court for the
 p~rpos~ ;if m1t1ating the CIVIi docket                                                               'RUCTIONS ON NEXT PAGE OF THIS FORM.)

 I. (a) PLAINTIFFS ·                                                                                                                                                               DEFENDANTS
                  AXEL GARCIA                                                                                                                                                      BRENNAN TREE SERVICE, and
                                                                                                                                                                                   SEAN BRENNAN


       (b) County ofResidence of First Listed Plainti                                                                        ia
                                                      (EXCEPT IN U.S. PLAINT.
                                                                                                                                                                                   NOTE:

       ( C) Attorneys (Firm Name, Address, and Teleph ne Numb                                                                                                                       Attorneys (I/Known)
            Seth Lyons
            Community Legal Services
            1424 Chestnut St
            Philadelphia,PA 19102
            215-981-3790
                                                                                                                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                                                        (For Diversity Cases Only)                                                                       and One Box for Defendant)
 0 1 U.S. Government                                                   Federal Question                                                                                                          PTF                                 DEF                                                PTF      DEF
        Plaintiff                                                        (US. Government Not a Party)                                                              Citizen of This State          0 1                                0 1            Incorporated or Principal Place      0 4     0 4
                                                                                                                                                                                                                                                       of Business In This State
 0 2 U.S. Government                                                    Diversity                                                                                  Citizen of Another State                            0 2            0      2      Incorporated and Principal Place                      0   5    05
        Defendant                                                        (Indicate Citizenship of Parties in Item III)                                                                                                                                 of Business In Another State
                                                                                                                                                                   Citizen or Subject ofa                              0 3            0      3      Foreign Nation                                        0   6    06
                                                                                                                                                                     Foreign Country
 IV. NATURE OF SUIT                                               (Place an "X" in dne Box Only)
             . ,. ::CON'FRA€"r~<r{'~~:~&~I                   'j;I;:~?(i;~E/:;~~'.(~::$1:;:~~:·.·~ ~~er?i<~Olt·

 0 110 Insurance                                                           PERSONAL INJURY                                            PERSONAL INJURY                                    0625 Drug Related Seizure       0 422 Appeal 28 USC 158                                         0   375 False Claims Act
 0 120 Marine                                                 0               310 Airplane                                       0 365 Personal Injury -                                        of Property 21 USC 881 0 423 Withdrawal                                                  0   400 State Reapportionment
 0 130 Miller Act                                             0                315 Airplane Product                                          Product Liability                           0690 Other                                     28 USC 157                                       0   410 Antitrust
 0 140 Negotiable Instrument                                                               Liability                             0 367 Health Care/                                                                                                                                      0   430 Banks and Banking
 0 150 Recovery of Overpayment                                   0 320 Assault, Libel &                                                    Pharmaceutical                                                              ~~i§iij~:T:¥~.-[·'iiiiiii;E~O                                         450 Commerce
       & Enforcement of Judgment                                                            Slander                                        Personal Injury                                                               0 820 Copyrights                                                0   460 Deportation
 D 151 Medicare Act                                               0 330 Federal Employers'                                                 Product Liability                                                             0 830 Patent                                                    0   470 Racketeer Influenced and
 0 152 Recovery of Defaulted                                                               Liability                             0 368 Asbestos Persona                                                                  0 840 Trademark                                                         Corrupt Organizations
       Student Loans                                              0 340 Marine                                                               Injury Product                                                                                                                              0   480 Consumer Credit
       (Excludes Veterans)                                        0 345 Marine Product                                                       Liability                                 t4~2~iJiji(~~fil~jl~ij~WYiiil~~~O                                                                     490 Cable/Sat TV
 0 153 Recovery of Overpayment                                                             Liability                               PERSONAL PROP RTY                                                                     0 861 HIA (1395tl)                                              0   850 Securities/Commodities/
       of Veteran's Benefits                                      0 350 Motor Vehicle                                            0 370 Other Fraud                                                                       0 862 Black Lung (923)                                                  Exchange
 0 160 Stockholders' Suits                                       0 355 Motor Vehicle                                             0 371 Truth in Len ng                                      20 Labor/Management          0 863 DIWC/DIWW (405(g)) 0                                          890 Other Statutory Actions
 0190 Other Contract                                                                     Product Liability                       0 380 Other Perso                                              Relations                0 864 SSID Title XVI                                            0   891 Agricultural Acts
 0 195 Contract Product Liability                                0 360 Other Personal                                                      Property Dam e                                  740 Railway Labor Act         0 865 RSI (405(g))                                              0   893 Environmental Matters
 0 196 Franchise                                                                          Injury                                 0 385 Property Damag                                    0 751 Family and Medical                                                                        0   895 Freedom of Information
                                                                 O 362 Personal Injury -                                                   Product Liability                                    Leave Act                                                                                        Act
                                                                                         Medical Malpractice                                                                             0 790 Other Labor Litigation                                                                    0   896 Arbitration
..---.R=~.,...,.:-=p"'R"'O"',P"'&"'·."=n;=',_"'{".,.::;""<,""
                                                         0 ::~ot
                                                              _ .,.~,,~,,1 "'":;~"":,~~:o:,:M:::::
                                                                                             '=_J::'l1l2Rl'"'.l:',G~-===-r:.p=_-R:i:',_ISO=,"'~'=."'_.~{1":::,~:::
                                                                                                                                                         __,=_,::::_-~Q~
                                                                                                                                                                      .. N::'.S~.1""':;· 0 791 Employee Retirement     "''t";~'-=.;,=E"'J>"'.EB.At?::_
                                                                                                                                                                                                                                             .~-""·,~'!f='_:AX!"',.."',: =:SU::i:_."".,=~o   899 Administrative Procedure
      210 Land Condemnation                                                   440 Other Civil Rights                                  Habeas Corpus:                                           Income Security Act            870 Taxes (U.S. Plaintiff                                          Act/Review or Appeal of
 0 220 Foreclosure                                               0 441 Voting                                                    0 463 Alien Detainee                                                                                 · or Defendant)                                            Agency Decision
 0 230 Rent Lease & Ejectment                                    0 442 Employment                                                0 510 Motions to Vacate                                                                 0871 IRS-Third Party                                            0   950 Constitutionality of
 0 240 Torts to Land                                             0 443 Housing/                                                            Sentence                                                                                     26 USC 7609                                              State Statutes
 0 245 Tort Product Liability                                                            Accommodations                          0 530 General
 0 290 All Other Real Property                                   0 445 Amer. w/Disabilities 0 535 Death Penalty
                                                                                         Employment                                   Other:
                                                                 O 446 Amer. w/Disabilities 0 540 Mandamus & Other
                                                                                         Other                                   0 550 Civil Rights
                                                                 0 448 Education                                                 0 555 Prison Condition
                                                                                                                                 0 560 Civil Detainee -
                                                                                                                                           Conditions of
                                                                                                                                           Confinement
         ORIGIN (Place an "X" in One Box Only)
         1 Original  LI 2 Removed from LI                                                       3 Remanded from                                      LI4           Reinstated or                  LI       5 Transferred from                       LI      6 Multidistrict
           Proceeding                                State Court                                  Appellate Court                                                  Reopened                                  Another District                                 Litigation
                                                                                                                                                                                                                 (specify)
                                                                  Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):                  i
                                                                  Fair Labor Standards Act, 29 U.S.C. §§ 201, PA Min. Wa e Act, 43 P.S. §§ 333.101, PA Wa e Pa ent & Collection Law, 43 P.S. §§ 260.1
                                                                  Brief description of cause:
                                                                  Failure to a romised wage rate, minimum wage, and overtime wages.
 VII. REQUESTED IN                                                0 CHECK IF THIS IS A CLASS ACTION                       DEM~D S                                     CHECK YES only·. e
      COMPLAINT:                                                       UNDER RUI.E 23, F.R.Cv.P.                                 0                                    JURY DEMAND:

VIII. RELATED CASE(S)
      IF ANY                                                          (See instructions):
                                                                                                               JUDGE
                                                                                                                                                                                                                                                                                                      14 2017
DATE
 04/14/2017
FOR OFFICE USE ONLY

     RECEIPT#                                         AMOUNT                                                            APPLYING IFP                                                                    JUDGE                                                    MAG.JUDGE
                                  ~     ;~        I"'·"."-,
                                         ·c::,~·) ~, f\


                                  \\
                                  ~ ~




                                    4
                                        t



                                        ~\ ·~~ ~
                                            ·   I , . )
                                                        j'               UNITED STATES DISTRICT COURT
FOR THE EASTERN ms\imc~-dF l'iNNsYLVA~A - DESIGNATION FORM to be used by counsel to indicate the category of the case for the purpose of
assignment to approp~ate calendar.

Address of Plaintiff:         Axel Garcia, c/o Community Legal Services, 1424 Chestnut St., Philadelphia, PA 19102
Address of Defendant: Sean Brennan,                  and Brennan Tree Service, Inc., 3712 Meyer Ln, Hatboro, PA 19040
Place of Accident, Incident or Transaction:                    Brennan Tree Service, Inc., 3712 Meyer Ln, Hatboro, PA 19040
                                                                                       (Use Reverse Side For Additional Space)

Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation ownin                             ore of its stock?
     (Attach two copies of the Disclosure Statement Form in accordance with Fed.R.Civ.P. 7.l(a))                                            YesD     NolXI

Does this case involve multidistrict litigation possibilities?                                                                              Yeso
RELATED CASE, IF ANY:
Case Number: _ _ _ _ _ _ _ _ _ _ _ Judge _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date T e r m i n a t e d : - - - - - - - - - - - - - - - - - - -

Civil cases are deemed related when yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year previously terminated action in this court?
                                                                                                                                YesD      NolKI
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated
   action in this court?
                                                                                                                                YesD      NolXI
3. Does this case involve the validity or infringement of a patent already in suit or any earlier numbered case pending or within one year previously
      terminated action in this court?                                                                                                      YesD       No~

4. Is this case a second or successive habeas corpus, social security appeal, or pro se ci vii rights case filed by the same individual?
                                                                                                                                            YesD       NoOO


CNIL: (Place         t/ in ONE CATEGORY ONLY)
A Federal Question Cases:                                                                                           B. Diversity Jurisdiction Cases:
 1. o Indemnity Contract, Marine Contract, and All Other Contracts                                                  1. 0 Insurance Contract and Other Contracts
 2. o FELA                                                                                                          2.   0   Airplane Personal Injury
 3. o Jones Act-Personal Injury                                                                                     3.   0   Assault, Defamation
 4. o Antitrust                                                                                                     4.   0   Marine Personal Injury
 5.       0    Patent                                                                                               5.   0   Motor Vehicle Personal Injury
 6.       0    Labor-Management Relations                                                                           6.   0   Other Personal Injury (Please specify)
 7.       0    Civil Rights                                                                                         7.   0   Products Liability
 8.       0    Habeas Corpus                                                                                        8.   0   Products Liability -      Asbestos
               Securities Act(s) Cases                                                                              9. o All other Diversity Cases
                ocial Security Review Cases                                                                                  (Please specify)
                II other Federal Question Cases
                 leas~ specify)   Fair Labor Standards Act (FLSA)

                                                                             ARBITRATION CERTIFICATION
                                                                                      (Check Appropriate Category)
I,        Seth P. Lyons                                                     counsel of record do hereby certify:
   o Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case exceed the sum of
$150,000.00 exclusive of interest and costs;
      D       Relief other than monetary damages is sought.~                       ~·
                                                                                    ·

DATE:           04/14/2017                                          ~                                  .                                   322778
                                                                  Attomey-at-                            o
                                                                                                                                          -----------
                                                                                                                                                  pR
                                                                                                                                            Attorney LD.lfil
                                                NOTE: ,A.trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.        /A
I certify that, to my knowledge, the within case is not related to ~any
                                                                     case now pending or within one year previously terminated action in this court
except as noted above.                         ~


DATE:           04/14/2017                                    1.,   ~                         4                                           __32_2_7_7_8_ _ _ __
                                                                        Attorney-at-                                                            Attorney I.D.#
CN. 609 (5/2012)
    1""\
         \
     :   l

     "
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                            CIVIL ACTION
                   Axel Garcia
                        v.
                   Brennan Tree Service, Inc.,
                   and                                                      NO.
                   Sean Brennan
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255.                           ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration-Cases required to be designated for arbitration under Local Civil Rule 53.2.
                                                                                                  n
                                                                                                 (..:JI
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                             ( )

(f) Standard Management- Cases that do not fall into any one of the other tracks.                  ( )


 04/13/2017                               Seth P. Lyons                 Plaintiff
Date                                        Attorney-at-law             Attorney for
 (215) 981-3790                           (215) 981-0434              slyons@clsphila.org

Tele~hone                                    FAX Number                 E-Mail Address


(Civ. 660) 10/02




                             .   :   ,.


                                                                                  APR 14 201l
                                                                                                     ·~
                            ,,~

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                               /:/L ~
                                                                                      c;;;;,
                                                                              AP(i t 4 201
                                                                                                    f)
AXEL GARCIA,
                                                   :                     EJ~TE
                                                                         Y. - , Clettc
                                  Plaintiff,            CIVIL ACTION                   Dep. ClfHk
        v.
                                                        No.
BRENNAN TREE SERVICE, INC.,                                                        1713
and

SEAN BRENNAN,
                                  Defendants.



                      MOTION TO PROCEED IN FORMA PAUPERIS

       Plaintiff, Axel Garcia, by his attorney, moves this Court for an Order permitting him to

file this action in forma pauperis without being required to pay fees and costs or give security for

them because, as his attached affidavit indicates, he is unable to pay such costs or give security

therefore.




                                                       COMMUNITY LEGAL SERVICES
                                                       1424 Chestnut Street
                                                       Philadelphia, PA 19102-2505
                                                       (215) 981-3790

                                                       Plaintiffs Counsel


April 14, 2017
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AXEL GARCIA,
                                 Plaintiff,               CIVIL ACTION
          v.
                                                          No. - - - - -
BRENNAN TREE SERVICE, INC.,

and

SEAN BRENNAN,
                                 Defendants.



                       AFFIDAVIT OF AXEL GARCIA IN SUPPORT OF
                        MOTION TO PROCEED IN FORMA PAUPERIS


I, Axel Garcia, hereby declare that:

1. I am the plaintiff in the above-captioned matter.

2. The complaint in the above-captioned matter has been sight-translated to me in Spanish. I

      know the contents of the complaint in the above-captioned matter and believe them to be

      true, and further believe, upon advice of counsel, that I am entitled to the relief sought in this

      action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. and the

      Pennsylvania Minimum Wage Act ("PMWA").

3. Because of my poverty, I am unable to pay the costs for proceeding in this action.

4. I pay $400 per month for rent. I spend $600 per month on food and $40 per month on my cell

      phone. I send my wife and daughter, who do not live with me, $600-800 per month for food,

      housing, clothes, and other basic necessities.

5. I earn about $1,600 per month pouring cement in Philadelphia, PA. My income is

      inconsistent because I cannot work when it rains or snows.
6. I have no other source of income.

7. I do not have sufficient income to pay for the necessities of life, let alone the filing fee for

   this action.

8. I am represented by Community Legal Services Inc., a non-profit legal services agency that

   provides free legal representation to people who cannot afford to hire an attorney.



I declare under the penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge, information, and belief. This

document was sight-translated into Spanish for me.




DATE:()   )/_5/j1'1-
